        Case 2:19-cv-06019-GEKP Document 9 Filed 01/08/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NICHOLAS RAPAK,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                  CIVIL ACTION

              v.

WAWA,INC.,                                      No. 19-6019
                      Defendant

RONNIE KAUFMAN,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                  CIVIL ACTION

               v.

WAWA,INC.,
                       Defendant                No. 19-6032

JENNIFER COHEN,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                  CIVIL ACTION

               v.

WAWA,INC.,
                       Defendant                No. 19-6064

MULLEN et al.,
                       Plaintiff
                                                CIVIL ACTION

               v.

WAWA, INC.,
                       Defendant                No. 19-6076




                                           1
        Case 2:19-cv-06019-GEKP Document 9 Filed 01/08/20 Page 2 of 5



KELLY EMERY,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                    CIVIL ACTION

               v.

WA WA, INC. et al.,
                      Defendants                  No. 19-6077

MRS. TABITHA HANS-ARROYO,
On behalf of all others similarly situated,
                      Plaintiff
                                                  CIVIL ACTION

               v.

WAWA,INC.,
                      Defendant                   No. 19-6127

JOSEPH MULLER,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                    CIVIL ACTION

               v.

WAWA,INC.,
                      Defendant                   No. 19-6142

LINDA NEWTON,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                    CIVIL ACTION

               v.

WAWA, INC.,
                      Defendant                   No. 19-6147




                                              2
        Case 2:19-cv-06019-GEKP Document 9 Filed 01/08/20 Page 3 of 5



ROB ROESSLE,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                 CIVIL ACTION

               v.

WAWA,INC.,
                      Defendant                 No. 19-6161

JOHN FISHER
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                  CIVIL ACTION

               v.

WAWA,INC.,
                      Defendant                 No. 19-6179

MARK SCHULTZ et al.,


                      Plaintiff                 CIVIL ACTION

               v.

WAWA,INC.,
                       Defendant                No. 19-6190

SUZANNE HIGH,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                  CIVIL ACTION

               v.

 WAWA,INC.,
                       Defendant                No. 20-0001




                                           3
          Case 2:19-cv-06019-GEKP Document 9 Filed 01/08/20 Page 4 of 5



JORDAN SACKS et al.,
              Plaintiff

                                                                    CIVIL ACTION

                 v.

WAWA,INC.,
                         Defendant                                  No. 20-0078

THERESA A. JACOBS,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                                      CIVIL ACTION

                 v.

WAWA,INC.,
                         Defendant                                  No. 20-0080

DEMETRIUS WILLIAMS,
Individually and on behalf of all others
Similarly Situated,
                     Plaintiff                                      CIVIL ACTION

                 v.

WAWA,INC.,
                         Defendant                                  No. 20-0100


                                                ORDER

        AND NOW, this 8th day of January, 2020, it is hereby ORDERED that:

    1. The above-captioned cases shall be consolidated pursuant to Local Rule 40.l(c). 1 All

        parties are directed to file documents relating to the above-captioned cases under Civil

        Action No. 19-6019.


         Local Rule 40.1 (c )(2) governing the assignment of related cases states: "If the fact ofrelationship
does not become known until after the case is assigned, the judge receiving the later case may refer the
case to the Chief Judge for reassignment to the judge to whom the earlier related case is assigned. If the
Chief Judge determines that the cases are related, the Chief Judge shall transfer the later case to the judge
to whom the earlier case is assigned[.)"


                                                      4
     Case 2:19-cv-06019-GEKP Document 9 Filed 01/08/20 Page 5 of 5



2. The Clerk of Court shall transfer all documents heretofore docketed under the above-

   captioned cases to Civil Action No. 19-6019, and shall mark the other above-captioned

   cases CLOSED for statistical purposes.

3. Any other case related to the above-captioned cases filed henceforth in the Eastern District

   of Pennsylvania are to be designated as related to Civil Action No. 19-6019 .




                                                                         . Sanchez
                                                                       District Court Judge




                                             5
